DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicants’ amendments to the claims and arguments filed on September 8, 2021 have been received and entered. Claims 1, 3, 8, 10-12, 23 and 24 have been amended, while claims 2, 5-7, 14, 16-21 have been canceled. Claims 1, 3-4, 8-13, 15, 22-23 and 24 are pending in the instant application. 

Election/Restrictions
Applicant's election with traverse of Claims 1-15 (group) in the reply filed on April 27, 2017 was acknowledged.  The traversal was on the grounds that it is well-understood that extending disease treatments and cell therapies from rodent species to human applications, particularly for diabetes, poses significant challenges not within routine experimentation. This is not found persuasive because the special technical feature linking different invention is a cell capable of producing insulin and pharmaceutical composition comprising human beta cells, this technical feature is not a special technical feature as it does not make a contribution over the prior art for the reasons discussed in previous office action mailed on July 27, 2017. Applicant's election of laminin as species for ECM component was acknowledged. However, upon further consideration, election of species requirement between different species of ECM component were withdrawn. The requirement was deemed proper and was therefore made FINAL. 
Claims 1, 3-4, 8-13, 15, 22-23 and 24 are under consideration. 

Withdrawn -Claim Rejections - 35 USC § 103
Claims 1, 8-13, 15, 21, 23 and 24 were rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rezania et al (USPGPUB 20150159139, dated 6/11/2015, EFD 4/18/2007) as evidenced by Kleinman et al (Seminars in Cancer Biology 15 (2005) 378–386, art of record), Talavera, D (Molecular Biology of the Cell, 2011, Vol. 22, No. 24. Abstract Number: 2069, art of record)/Weber et al (Tissue Engineering, 2008, 14, 12, 1959-1568, art of record), D’Amour (Nature Biotechnology, 2006, 24, 1392- 1401, art of record) and Zhu et al (Diabetologia (2011) 54:2325–2336, art of record). In view of Applicants’ amendment of base claim 1, introducing the limitation of claim 2 and amendments to claims 23 and 24, the previous rejections of claims are hereby withdrawn. Applicants’ arguments with respect to the withdrawn rejections are thereby 
Claims 1 and 22 were rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rezania et al (USPGPUB 20150159139, dated 6/11/2015, EFD 4/18/2007) as evidenced by Kleinman et al (Seminars in Cancer Biology 15 (2005) 378–386, art of record), Talavera, D Molecular Biology of the Cell, 2011, Vol. 22, No. 24. Abstract Number: 2069)/Weber et al (Tissue Engineering, 2008, 14, 12, 1959-1568, art of record),  D’Amour (Nature Biotechnology, 2006, 24, 1392- 1401, art of record) and Zhu et al (Diabetologia (2011) 54:2325–2336, art of record)and Li et al (Endocrinology 2003, 144(7):3216–3224, art of record) .  The rejection is withdrawn for the reasons discussed above. 
Claims 1, 2-4 were rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rezania et al (USPGPUB 20150159139, dated 6/11/2015, EFD 4/18/2007) as evidenced by Kleinman et al (Seminars in Cancer Biology 15 (2005) 378–386, art of record), Talavera, D Molecular Biology of the Cell, 2011, Vol. 22, No. 24. Abstract Number: 2069)/Weber et al (Tissue Engineering, 2008, 14, 12, 1959-1568, art of record),  D’Amour (Nature Biotechnology, 2006, 24, 1392- 1401, art of record) and Zhu et al (Diabetologia (2011) 54:2325–2336, art of record) as applied above and further in view of Talavera et al (American Journal of Transplantation, April 2011 Vol. 11, Supp. SUPPL. 2, pp. 245. Abstract Number: 717.)/ Talavera-Adame et al (Stem Cell Rev and Rep, 2011, 7, 532-543, IDS). In view of Applicants’ amendment of base claim 1, replacing the limitation of differentiating the DE with differentiating the EBs and amendments to claims 23 and 24, the previous rejections of claims are hereby withdrawn. Applicants’ arguments with respect to the withdrawn rejections are thereby rendered moot. The claims are however subject to new rejections over the prior art of record, as set forth below:
New & modified-Claim Rejections - 35 USC § 103- necessitated by amendments 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

3-4, 8-13, 15, 21, 23 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Talavera-Adame et al (hereafter 1, Stem Cell Rev and Rep, 2011, 7, 532-543, IDS), Talavera et al (American Journal of Transplantation, April 2011 Vol. 11, Supp. SUPPL. 2, pp. 245. Abstract Number: 717, hereafter 2), Talavera, D (Molecular Biology of the Cell, 2011, Vol. 22, No. 24. Abstract Number: 2069, art of record, hereafter 3)/Weber et al (Tissue Engineering, 2008, 14, 12, 1959-1568, art of record), Nostro et al (Development 138, 861-871, 2011) as evidenced by  Zhu et al (Diabetologia (2011) 54:2325–2336, art of record). 
Regarding claim 1, Talavera-Adame who teaches (a) providing a quantity of pluripotent stem cells (pSCs) (page 533, right column, second paragraph); and (b) co-culturing the pSCs in the presence of at least one differentiation agent (page 534, left column, first paragraph), and extracellular with endothelial cells, which produce laminins and integrins (extracellular matrix components); page 533, left column, second paragraph; page 534, left column, first paragraph). It is further disclosed that n co-culture of embryonic stem cells (pSCs) with endothelial cells induced differentiation into insulin-producing cells (abstract; page 533, left column, second paragraph; page 534, left· column, first paragraph), wherein said endothelial cells are human microvascular endothelial cells (abstract; page 533, right column, second paragraph Talavera-Adame further discloses culturing the ES cells comprises including the formation of embryoid bodies (EBs) (page 533, right column, second paragraph) (limitation of claim 1). · 
With respect to claims 1 and 3, Talavera-Adame discloses plating endothelial cells together with EBs; (page 534, left column, first paragraph).
Regarding claim 4, Talavera-Adame discloses that the endothelial cells used are human microvascular endothelial cells (abstract; page 533, right column, second paragraph) to produce insulin producing cells. It is further disclosed that EB cultured alone and co-cultured with either HMECs or mAECs as it exerted about 50% of the effects of HMEC in the promotion of insulin-1 expression (see page 538, col. 2). 
 Talavera et al differ from claimed invention by not disclosing (i) using human EB cells in collagen-laminin gel (ii) culturing EB in presence of differentiation agent in a specific regimen as recited in claim 24 
Regarding claims 2-4, 8-13, Talavera (2) abstract teaches co-culturing human EB and human microvascular endothelial cells collagen-LMN gel differentiates into cells that express marker of beta cells such as insulin, c-peptide,  Pdx-1 and  Nkx2.2 (marker of mature insulin 
The combination of reference differ from claimed invention by disclosing differentiating EB in presence of activin A and Wnt3A and further culturing in RA, KGF, EGF, HGF, IGF1, exendin-4 and nicotinamide using claimed regimen.
Prior to instant invention, Nostro  emphasizes that patterning of EB with activin and Wnt3A is required for optimal pancreatic specification, which is further supported by Zhu et al who teaches four stage PSC differentiation in presence of and 25 ng/ml wingless-related MMTV integration site 3A(WNT3A), 100 ng/ml activin A followed by 2 uM of  all-trans retinoic acid (RA) and 50ng/ml of keratinocyte growth factor (KGF) for about 6 days, additionally culturing in the presence of 50ng/ml of EGF for 5 days, and further culturing in the presence of 50ng/ml of hepatocyte growth factor (HGF), 50mg/ml of insulin-like growth factor (IGF1), 50ng/ml of  exendin-4 and  10mmol of nicotinamide for about 7 days to obtain mature insulin producing cell (see 2326 col. 2, last para. to page 2327, col. ,1 para. 1, see figure 1 below) (limitation of claims 1, 23-24). Zhu found that these cells could survive for at least 2 months in vivo, co-producing PDX1, NKX6-1 and C-peptide (see page 2334, col. 1). It is further disclosed that suggesting that these insulin-producing cells have the ability to release insulin in response to glucose stimulation (Fig. 5e).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to combine the teachings of prior art by modifying the method of Talavera by using the human PSC and differentiating into mature insulin-producing cells by culturing PSC derived EBs on feeder free laminin-collagen IV matrix, as suggested by Talavera (2), (3) to induce differentiation towards pancreatic specification in presence of activin and Wnt3a as suggested in Nostro followed by culturing cells in pancreatic differentiation medium suggested in Zhu, with a reasonable expectation of success, at the time of the instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so because prior art reported (i) culturing EB in presence of EC on collagen-laminin gel improves efficiency as compared to other EB alone and (ii) patterning of EB with activin and Wnt3A is required for optimal pancreatic specification as disclosed in Nostro as evident from Zhu.  It would have been further obvious to one of skill in the art to optimize the culture condition to differentiate cells in presence of growth factors regimen disclosed in Zhu for duration sufficient to produce mature insulin producing cells. The limitation of wherein the mature insulin producing cell secretes insulin and/or C-peptide in vivo and secretes insulin in response to glucose stimulation would be obvious in view of the teaching of Zhu who reported that insulin producing cells could survive for at least 2 months in vivo, co-producing PDX1, NKX6-1 and C-peptide and were also found response to glucose in vitro.  One of ordinary skill in the art would have expected to have a reasonable expectation of success in co- culturing EB and human endothelial cells on matrix component are known to act as endothelial signal that would increase insulin gene expression in differentiating cells in presence of factor disclosed in prior art to more efficiently differentiate into insulin-producing mature cells in vitro. It is noted that KSR forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. 
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.

Claims 1 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Talavera-Adame et al (Stem Cell Rev and Rep, 2011, 7, 532-543, IDS), Talavera et al (American Journal of Transplantation, April 2011 Vol. 11, Supp. SUPPL. 2, pp. 245. Abstract Number: 717.), Talavera, D (Molecular Biology of the Cell, 2011, Vol. 22, No. 24. Abstract Number: 2069, art of record)/Weber et al (Tissue Engineering, 2008, 14, 12, 1959-1568, art of record), Nostro et al (Development 138, 861-871, 2011) and Zhu et al (Diabetologia (2011) 54:2325–2336, art of record) as applied above and Li et al (Endocrinology 2003, 144(7):3216–3224, art of record) . 
The teaching of, Talavera-Adame, Talavera (2), Nostro and Zhu have been described above and relied in same manner here. The combination of reference differ from claimed invention by not explicitly disclosing insulin producing cells express urocortin. 
Li et al reported that Ucn III is exclusively expressed in pancreatic beta-cells (abstract). 
Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to combine the teachings of prior art to modify the method of differentiating pSCs into insulin-producing cells to further characterize the mature insulin producing cells, as previously disclosed by combination of prior art, by characterizing the resulting insulin producing cells with Ucn marker as disclosed by Li, as instantly claimed, with a reasonable expectation of success, at the time of the instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of skill in the art would have been expected to have a reasonable expectation of success in characterizing the mature insulin producing pancreatic cells as prior art successfully used Ucn as maturation marker for ES cells derived beta cells that are responsive to glucose level. It is noted that KSR forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007)(citing KSR, 82 USPQ2d13 96)(http ://www .uspto .gov/web/offices/dcom/bpai/ prec/fd071925 .pdf).
prima facie obvious in the absence of evidence to the contrary.

Response to arguments
To the extent that Applicants’ arguments are pertinent to the new rejections, they are addressed as follows:
Applicant disagree with the rejection arguing both Talavera et al (Talavera, D (Molecular Biology of the Cell, 2011, Vol. 22, No. 24. Abstract Number: 2069, hereafter 3) abstract is not prior art as previously filed 1.131 declaration of joint inventors had established that the inventors conceived the claimed invention at least as early as October 16, 2011 and diligently carried out experiments to reduce the invention to practice, including constructive reduction to practice by filing U.S. provisional patent application on February 22, 2013. Therefore, Talavera-1, either as a publication in Molecular Biology of the Cell, vol. 22, no. 24 on December 15, 2011, or arguendo as a disclosure in the 2011 ASCB between December 3-7, 2011, is after October 16,2011 and therefore not a reference prior to Applicant’s invention. As such, Talavera-1 should be disqualified from being prior art in a rejection. Applicants’ arguments have been fully considered, but are not found persuasive.
In response, it is noted that applicant in part agree that  Talavera abstract is published in December 2011, which is more than one year prior to effective filing date of instant application (EFD 02/22/2013). Thus, Talavera abstract is a statutory ar under pre-AIA  35 U.S.C 102(b) and therefore cannot be overcome by an affidavit or declaration under 37CFR 1.131(a) (see MPEP 715 I and II). 
Applicant continue to argue that there is no evidence or rationale to generate human iPSC-derived EBs and culture them in the series of differentiation agents and the extracellular protein substrates as claimed. Furthermore, the references do not show that their differentiated cells retain the capacity to secrete insulin or C-peptide in response to glucose challenge for two or more and up to 10 passages. Applicants’ arguments have been fully considered, but are not found persuasive. Applicants’ arguments have been fully considered, but are not found persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). It is relevant to note that newly cited reference of Talavera teach co culturing human EB and human microvascular endothelial cells differentiates into cells that express marker of mature beta cells such as insulin, c-peptide, Pdx-1 and Nkx2.2. Nostro teaches co culturing of human EB in the presence of activin A and WNT3A is required for optimal pancreatic specification, which is further supported by Zhu. To the extent Zhu et al. describe the three stage protocol similar to one disclosed in the instant application that include culturing the definitive endoderm cells in presence of exendin-4, nicotinamide, HGF and IGF1 for 7 days after that insulin producing cells were observed that produces C-peptide, indicating the de novo synthesis of insulin (see page 2329, col. 2, last para., figure 3-5), the rejection is applicable to the instant case. Applicants' selective reading of Zhu et al. ignores the teachings of the reference of Talavera (2)/(3), Nostro et al. There is no requirement for Zhu et al. to teach that which is clearly taught by Talavera/(2), Absent evidence of any unexpected and/or superior results, a person of skill in the art would be motivated to use feeder free system to co-culture EB on gel containing collagen IV and laminin, in presence of known differentiation regimen because the method would allow greater insulin secreting cells using the differentiation protocol disclosed in Nostro and Zhu, with a reasonable expectation of success.
Applicant’s argument of unexpected results are not found persuasive because any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Talavera (2) abstract teaches co-culturing human EB and human microvascular endothelial cells on collagen-LMN gel differentiate into cells that express marker of beta cells such as insulin, c-peptide, Pdx-1 and Nkx2.2 (marker of mature insulin producing cells) for optimal pancreatic specification was known in prior art, thus the relevance of Applicants' arguments with respect to co-culture of EB and EC on collagen-laminin gel is not apparent. Further, the differentiation of EB in presence of differentiation regimen disclosed in prior art   are described by Zhu et al. Such differentiation regimen for scale up and expansion of mature insulin producing cells was considered routine in the prior art. Therefore the fact that EB may be differentiated on collagen-LMN gel in presence of activin and Wnt3A to a greater extent in In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977). “Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof.” In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967). Further, unexpected results have to be commensurate with the scope of the invention. "Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980)." Example 1 and 3 discloses EB formation and multi-step growth factor cocktail and Example 1 discloses sorted cells that exhibited the capacity to respond to glucose in vitro were expanded up to 10 passages. The claims are not so limited. In the instant case, neither base claim require multi step growth cocktail nor it requires sorting of cells that are glucose responsive as argued by the applicant. 
Therefore, in view of the fact patterns of the instant case, and the ground of rejection outlined by the examiner, applicant's arguments are not compelling and do not overcome the rejection of record.
Conclusion
No claims allowed. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Talavera et al, (poster at Stem Cell Summit, Convention Center, West Palm Beach Florida, USA, 2012) is not applied as prior art because it is not by other in view of applicant’s declaration filed on February 9, 2021.
 Banerjee et al (Journal of Tissue Engineering and Reg. Medicine, 2010, 1-6, IDS. Van Hoof et al (Stem cell Research, 2011, 6, 276-285).
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306. The examiner can normally be reached Monday-Friday, 8AM-5PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANOOP K SINGH/            Primary Examiner, Art Unit 1632